Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020, 7/10/2020, 8/9/2021, and 4/6/2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-10 are directed to a system (i.e., a machine); claims 6-9 are directed to a product (i.e., a machine); claims 11-20 are directed to a method (i.e., a process). Therefore, claims 1-20 fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent Claims 1 and 11 substantially recite determining a provisioning level for a service provided by a projected quantity of service vehicles in each of multiple subregions of a geographic region; associating a tally rate with a first subregion of the geographic region, wherein the tally rate identifies a corresponding increment value; providing a set of one or more markers to a first service provider operating a first service vehicle in the geographic region, the set of one or more markers indicating the tally rate for at least the first subregion of the geographic region; monitoring the first service provider, including a location of a first service provider with respect to the first subregion; for a duration in which the first service provider operates the first service vehicle within the first subregion, calculating a value of a counter for the service provider based at least in part on the tally rate;  34 Atty. Docket No.: UP-427C1determining, from monitoring the first service provider, an occurrence of a milestone; and in response to detecting the milestone, ceasing calculating the value of the counter.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people and commercial or legal interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
 The mere recitation of generic computer components: computer system, memory to store instructions, one or more processors to access the memory, execute instructions, cause the computer to perform operations, computing device, are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping, therefore claims 1-20 still recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent). The claim recites the additional elements of: computer system, memory to store instructions, one or more processors to access the memory, execute instructions, cause the computer to perform operations, computing device. 
 The additional elements of: computer system, memory to store instructions, one or more processors to access the memory, execute instructions, cause the computer to perform operations, and computing device, are recited at a high-level of generality (See Paras.15-25, par.19, Some examples described can generally require the use of computing devices, including processing and memory resources. For example, one or more examples described may be implemented, in whole or in part, on computing devices such as servers, desktop computers, cellular or smartphones, and tablet devices. Memory, processing, and network resources may all be used in connection with the establishment, use, or performance of any example described herein (including with the performance of any method or with the implementation of any system). [0020] Furthermore, one or more examples described may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing examples described can be carried and/or executed), such that, when viewed as whole/ordered combination ( as shown in Fig.1 and par.22),   they amount to no more than mere instructions to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent) and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), which does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: computer system, memory to store instructions, one or more processors to access the memory, execute instructions, cause the computer to perform operations, and computing device, all recited in high level of generality (see specification: par.15-25), do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims Step 2A, Prong one:
Claims 2-10, and 12-20 substantially recite,  triggering a conversion of the value of the counter upon the service provider completing a milestone; wherein determining the occurrence of the milestone includes determining that the service provider completes a threshold number of consecutive service requests; wherein triggering conversion of the value of the counter includes applying a credit to an account of the first service provider; wherein the credit is based on the value of the counter; provide the set of one or more markers as one or more indicators of a map content; wherein the one or more indicators of the map content include a directional arrow that appears on the map content; wherein ceasing calculating the value of the counter includes resetting the value of counter without converting the value of the counter; wherein determining the occurrence of the milestone is based on at least one of a location or service state of the first service provider- which narrow the previously recited abstract idea of independent claims 1 and 11. 
Dependent Claims Step 2A, Prong two, 
The judicial exception is not integrated into a practical application. Claim 6 recites “the computing device of the first service provider”, which is recited at a high-level of generality (see para. [0015] As used herein, a client device, a computing device, and/or a mobile computing device refer to devices corresponding to desktop computers, cellular devices or smartphones, laptop computers, tablet devices, etc., that can provide network connectivity and processing resources for communicating with a service arrangement system over one or more networks. In another example, a computing device can correspond to an in-vehicle computing device, such as an on-board computer. Also, as described herein, a user can correspond to a requester of a network service (e.g., a rider) or a service provider (e.g., a driver of a vehicle) that provides location-based services for requesters ), such that when viewed as whole/order combination,  it amounts to no more that mere instruction to apply the judicial exception using generic computer components or “ apply it” (See MPEP 2106.05(f)). 
Accordingly, “the computing device of the first service provider”, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea. 
Dependent Claims Step 2B 
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: mere instructions to apply the judicial exception using generic computer components or “apply it” (or an equivalent), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, Le., merely invoking the generic components as @ tool to perform the abstract idea or “apply it” (See MPEP 2106.05(03)) does not integrate the abstract idea into 4 practical application al Step 2A or provide an inventive concept at Step 2B.
 Therefore, the additional elements of: “the computing device of the first service provider”, recited at high level of generality (see specification par.15), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (ie., an inventive concept) to the abstract idea. Thus, the claims are ineligible.

Allowable Subject Matter
Examiner knows no art which teaches or suggests alone, or in combination with other art, the independent claims in their entirety. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  

Marco et al., (US 2018/0322420 A) disclosing a system and method for compensating drivers for providing services. 
Scicluna (US 2016/0247247A1) disclosing a system and method for allocating networked vehicles in high demand regions. 
Lin et al (US 2014/0011522 A1) disclosing a system and method for providing dynamic supply positioning for on-demand services. 
Li et al., (US 2018/0032928 A1) disclosing a system and method for transport capacity scheduling. 
Chen et al., (US 2018/0332450 A1) disclosing a system and method for predicting ride hot spots. 
Dong et al. (US2018/0197071) disclosing a system and method for predicting demand based on ride requests in zones during specific timeslots. 
Walton (US 20170116566) disclosing a system and method for predicating large number of service providers in a geographical area to score tasks that leave a service provider in that geographic area are less desirable. 
Wang (US 20170220966 A1) disclosing a system and method for evaluating supply-demand information in geographic zone. 
Yuan, J., Zheng, Y., Zhang, L., Xie, X. I., & Sun, G. (2011). Where to find my next passenger. Proceedings of the 13th International Conference on Ubiquitous Computing - UbiComp '11. https://doi.org/10.1145/2030112.2030128 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.A./Examiner, Art Unit 3628        
                                                                                                                                                                                                /RUPANGINI SINGH/Primary Examiner, Art Unit 3628